                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA


ASHENAFI G. ABERHA,                  )              3:19-cv-00606-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              June 3, 2021
DIRECTOR NEVADA DEPT OF              )
CORRECTIONS, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion for Enlargement of Time” (ECF No 45). Plaintiff
requests an additional fifteen (15) days to file a response to Defendant’s Motion for Summary
Judgment (ECF No. 37).

      Good cause appearing, Plaintiff’s “Motion for Enlargement of Time” (ECF No 45) is
GRANTED. Plaintiff shall have to and including June 28, 2021, in which to file a response to
Defendant’s Motion for Summary Judgment (ECF No. 37).
       IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK

                                           By:         /s/______________________
                                                          Deputy Clerk
